DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated below and made final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the foreign matter discharge path is located below the foreign matter storage portion in a state in which the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. US 10280932 in view of Japikse US 6699008, Jones et al. US 4981018, and Karassik et al. US 4037985. 
Regarding claim 1, Mei discloses: 
A centrifugal rotary machine comprising: 
an impeller (Figure 2: Impeller (11)) including 
a disk (Figure 4: Disk (11D)) formed to have a disc-shape which rotates around an axis (Figure 2: Impeller (11) rotates around shaft (9))), 
blades (Figure 2: Blades (11B)) which define and form 
a flow path extending from one axial side toward a radially outer side between each other by being provided at intervals in a circumferential direction on a surface facing one axial side of the disk (Figure 2: Flow path that flows through the impeller inlet (11I) through the outlet (11O) where the blades (11B) are spaced in intervals), and 
a cover (Figure 2: Impeller eye (11E)) which covers the blades from a radially outer side (Figure 2: Impeller eye  (11E) covers the impeller blades (11B)); a casing (Figure 2: Diaphragm (7)) which accommodates the impeller radially inward and forms a gap between the casing and an outer circumferential surface of the cover (Figure 2: Gap is between (11E) and diaphragm (7)); and a sealing device (Figure 2: Sealing arrangement (21)) which seals the gap (Figure 2: Sealing arrangement (21) that seals the gap as shown below), 
wherein the casing includes an end wall surface which is disposed to face one axial side of a cover end surface facing one axial side of the cover (Figure 2: Diaphragm (7) has a wall that faces the impeller eye (11E)), extends in a radial direction and forms a radial flow path (Figure 2: Path that is shown in the clip below) between the end wall surface and the cover end surface (Figure 2: Path is between the casing end and impeller eye (11E) as shown below). 

    PNG
    media_image1.png
    431
    604
    media_image1.png
    Greyscale

However, Mei is silent as to: 
a foreign matter introduction path which is formed inside the casing and communicates with a radially outer side of the radial flow path, 
wherein the foreign matter introduction path extends radially outward while inclining with respect to the radial direction toward a rotation direction of the disk when seen in an axial direction of the disk, 
a foreign matter storage portion which communicates with a radially outer side of the foreign matter introduction path and forms an annular space centering on an axis of the disk, and a foreign matter discharge path which communicates with a radially outer side of the foreign matter storage portion, 
wherein the foreign matter introduction path is located above the impeller in a state in which the axis of the disk is horizontal, and 2Application No. 16/075,892Docket No.: 17295-102001 Amendment dated February 17, 2021 Reply to Office Action of November 17, 2020 
wherein the foreign matter discharge path is located below the foreign matter storage portion in a state in which the axis of the disk is horizontal.
From the same field of endeavor, Japikse discloses 
a foreign matter introduction path which is formed inside the casing (Figure 4, Col 8, line 58-67: Capture slot (144)) inside the housing (130)) and communicates with a radially outer side of the radial flow path (Figure 4: Capture slot (144) communicates with diffuser slot (104) where the diffuser slot is the radial flow path). 
a foreign matter storage portion (Figure 4: Particle trap (146)) which communicates with a radially outer side of the foreign matter introduction path and forms an annular space centering on an axis of the disk (Figure 4: Particle trap (146) which communicates with the capture slot (144) that will center around the axis (107)).
wherein the foreign matter introduction path is located above the impeller in a state in which the axis of the disk is horizontal (Figure 4: Capture slot (144) is above the impeller (122)),
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mei’s radial flow path to include the particle collector and collector of Japikse to remove particles from the flow into the impeller (Col 8, line 64-66). 
From the same field of endeavor, Karassik teaches 
a foreign matter discharge path (Figure 2 and 7: Return line (70)) which communicates with a radially outer side of the foreign matter storage portion (Figure 2 and 7: Return line (70)) communicates with outer chamber (48)), 
and2Application No. 16/075,892Docket No.: 17295-102001Amendment dated February 17, 2021Reply to Office Action of November 17, 2020 wherein the foreign matter discharge path is located below the foreign matter storage portion in a state in which the axis of the disk is horizontal(Figure 2 and 7: Return line (70)) communicates with outer chamber (48) and is below the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified an angled return line to flush the outlet chamber with a valve to control it to optimize the percentage of solids in the slurries (Col 1, line 24-27). 
From the same field of endeavor, Jones teaches it is known to utilize paths extending radially outward while inclining with respect to the radial direction toward a rotation direction of the disk when seen in an axial direction of the disk (Figure 3: Passage (88) are inclined with respect to the rotation direction of the disk; This is analogous because the pathing is in the same area in the prior arts and are pulling matter into the passage).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mei to have an inclined pathing in the rotation direction to provide for less resistance of flow through those passages in that area (Col 5, line 22-25).
Regarding claim 2, Mei discloses all of the above limitations. However, Mei is silent as to wherein an inner dimension of the foreign matter introduction path in the axial direction of the disk is equal to or larger than an inner dimension of the radial flow path in the axial direction of the disk. From the same field of endeavor, Japikse teaches wherein an inner dimension of the foreign matter introduction path in an axial direction of the disk is equal to or larger than an inner dimension of the radial flow path in an axial direction of the disk (Figure 2, Col 9, line 1-5: Particle slot (144) is elongated from the diffuser slot (104) meaning that the inner dimension of the path would be equal to the radial flow path).
	This claim is covered by the modification in claim 1. 
Regarding claim 5, Mei disclose wherein the sealing device is connected to the casing and disposed in the gap with a predetermined clearance with respect to the cover (Figure 3, Col 8, line 26-38: Sealing member (23) is connected to the diaphragm with aid of the key (25) to maintain the seal). However, Mei is silent as to an area of the foreign matter storage portion when seen in a direction of the axis of the disk is equal to or larger than 10 times an area of the annular space defined by the clearance between the sealing device and the cover when seen in the direction of the axis of the disk. From the same field of endeavor, Japikse teaches an area of the foreign matter storage portion when seen in a direction of the axis of the disk is equal to or larger than 10 times an area of the annular space defined by the clearance between the sealing device and the cover when seen in the direction of the axis of the disk (Figure 4: Particle trap (146) would be large enough to collect particles and would be obvious to be equal to or larger than 10 times the area of the space between the sealing device because the sealing device’s main purposes is to provide a seal that as small as possible as taught in Mei (Mei: Col 6, line 1- 29) and the purpose of .
This claim is covered by the modification in claim 1. 
Regarding claim 6, Mei, Jones and Japikse teach all of the above limitations. However, they are silent as to wherein the casing further includes a valve which switches opening and closing of the foreign matter discharge path. From the same field of endeavor, Karassik teaches wherein the casing further includes a valve which switches opening and closing of the foreign matter discharge path (Figure 2, Col 7, line 10-15: Valve (91) to drain return line (70)).
This claim is covered by the modification in claim 1. 
Regarding claim 7, Mei, Jones, and Japikse teach all of the above limitations. However, they are silent as to wherein the foreign matter discharge path is inclined and extends to face a front of the disk in a rotation direction going toward a radially outer side of the disk when seen in the direction of the axis of the disk. From the same field of endeavor, Karassik teaches wherein the foreign matter discharge path is inclined and extends to face a front of the disk in a rotation direction going toward a radially outer side of the disk when seen in the direction of the axis of the disk (Figure 2: Return path (70) is inclined that goes away from the disk).
This claim is covered by the modification made in claim 1.
Regarding claim 10, Mei discloses all of the above limitations. However, Mei is silent as to wherein an inner dimension of the foreign matter introduction path in an axial direction of the disk is equal to or larger than an inner dimension of the radial flow path in an axial direction of the disk. From the same field of endeavor, Japikse wherein an inner dimension of the foreign matter introduction path in an axial direction of the disk is equal to or larger than an inner dimension of the radial flow path in an axial direction of the disk (Figure 2, Col 9, line 1-5: Particle slot (144) is elongated from the diffuser slot (104) meaning that the inner dimension of the path would be equal to the radial flow path).
This claim is covered by the modification in claim 1. 
Regarding claim 11, Mei, Jones, and Japikse teach all of the above limitations. However, they are silent as to wherein the casing further includes a valve which switches opening and closing of the foreign matter discharge path. From the same field of endeavor, Karassik teaches wherein the casing further includes a valve which switches opening and closing of the foreign matter discharge path (Figure 2, Col 7, line 10-15: Valve (91) to drain return line (70)).
This claim is covered by the modification made in claim 1.
Regarding claim 12, Mei, Jones, and Japikse teach all of the above limitations. However, they are silent as to wherein the foreign matter discharge path is inclined and extends to face a front of the disk in a rotation direction going toward a radially outer side of the disk when seen in the direction of the axis of the disk. From the same field of endeavor, Karassik teaches wherein the foreign matter discharge path is inclined and extends to face a front of the disk in a rotation direction going toward a radially outer side of the disk when seen in the direction of the axis of the disk (Figure 2: Return path (70) is inclined that goes away from the disk).
This claim is covered by the modification made in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        /DAVID HAMAOUI/Primary Examiner, Art Unit 3747